Exhibit 2.1 EXECUTION VERSION AGREEMENT AND PLAN OF MERGER by and among HIGHER ONE HOLDINGS, INC. WINCHESTER ACQUISITION HOLDINGS CORP. and WINCHESTER ACQUISITION CORP. June 29, 2016 Table of Contents Page Article 1 DEFINITIONS 2 Section1.01 Definitions 2 Section1.02 Other Definitional and Interpretative Provisions 13 Article 2 THE OFFER AND THE MERGER 13 Section2.01 The Offer 13 Section2.02 Company Actions 16 Section2.03 The Closing 17 Section2.04 The Merger 17 Section2.05 Conversion of Shares 18 Section2.06 Surrender and Payment 18 Section2.07 Dissenting Shares 20 Section2.08 Treatment of Equity Awards 20 Section2.09 Adjustments 21 Section2.10 Withholding Rights 21 Section2.11 No Liability 22 Section2.12 Lost Certificates 22 Section2.13 Closing of Transfer Books 22 Article 3 THE SURVIVING CORPORATION 22 Section3.01 Certificate of Incorporation 22 Section3.02 Bylaws 22 Section3.03 Directors and Officers 23 Article 4 REPRESENTATIONS AND WARRANTIES OF THE COMPANY 23 Section4.01 Corporate Existence and Power 23 Section4.02 Organizational Documents; Officers and Directors 23 Section4.03 Corporate Authorization 24 Section4.04 Governmental Authorization 24 Section4.05 Non-contravention 25 Section4.06 Capitalization 25 Section4.07 Subsidiaries 27 Section4.08 SEC Filings and the Sarbanes-Oxley Act 28 Section4.09 Financial Statements; Internal Controls 29 Section4.10 Disclosure Documents 30 Section4.11 Absence of Certain Changes 30 Section4.12 No Undisclosed Liabilities 30 Section4.13 Litigation 31 Section4.14 Compliance with Applicable Law 31 Section4.15 Material Contracts 32 i Section4.16 Taxes. 34 Section4.17 Employee Benefits Plans. 36 Section4.18 Labor and Employment Matters 38 Section4.19 Insurance Policies 39 Section4.20 Environmental Matters 39 Section4.21 Intellectual Property 40 Section4.22 Real Property 42 Section4.23 Interested Party Transactions 43 Section4.24 Brokers’ Fees 43 Section4.25 Opinion of Financial Advisor 43 Section4.26 Customers and Vendors 43 Section4.27 No Other Representations or Warranties 44 Article 5 REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB 44 Section5.01 Corporate Existence and Power 44 Section5.02 Authorization; Enforceability 45 Section5.03 Governmental Authorization 45 Section5.04 Non-contravention 45 Section5.05 Capitalization and Operation of Merger Sub 46 Section5.06 No Vote of Parent Stockholders; Required Approval 46 Section5.07 Disclosure Documents 46 Section5.08 Litigation 46 Section5.09 Section 203 of DGCL; Ownership 47 Section5.10 Available Funds; Solvency 47 Section 5.11 Equity Financing 47 Section5.12 No Other Representations or Warranties 48 Article 6 COVENANTS 49 Section6.01 Conduct of the Company 49 Section6.02 Unsolicited Proposals 52 Section6.03 Approval of Merger 55 Section6.04 Access to Information; Confidentiality. 56 Section6.05 Notice of Certain Events 56 Section6.06 Employee Benefit Plan Matters 57 Section6.07 State Takeover Laws 58 Section6.08 Obligations of Parent 59 Section6.09 Stock Exchange Delisting 59 Section6.10 Director and Officer Liability 59 Section6.11 Efforts 61 Section6.12 Payoff of Existing Company Indebtedness; Financing Cooperation 62 Section6.13 Stockholder Litigation 63 Section6.14 Public Announcements 64 Section6.15 Section 16 Matters 64 ii Section6.16 Approval of Compensation Arrangements; Limitations on Arrangements by Parent 64 Section6.17 FDIC Order and FRB Order 65 Section6.18 Director Resignations 65 Section6.19 Other Required Actions 65 Article 7 CONDITIONS TO THE MERGER 65 Section7.01 Conditions to the Obligations of Each Party 65 Article 8 TERMINATION 65 Section8.01 Termination 65 Section8.02 Effect of Termination 67 Article 9 MISCELLANEOUS 67 Section9.01 Notices 67 Section9.02 Survival of Representations, Warranties and Covenants 68 Section9.03 Amendments and Waivers 68 Section9.04 Fees; Expenses 69 Section9.05 Assignment; Benefit 71 Section9.06 Governing Law 71 Section9.07 Jurisdiction 71 Section9.08 Waiver of Jury Trial 72 Section9.09 Specific Performance; Remedies 72 Section9.10 Severability 73 Section9.11 Entire Agreement 73 Section9.12 Rules of Construction 73 Section9.13 Counterparts; Effectiveness 74 Exhibit A – Conditions to the Offer iii AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER (this “ Agreement ”), dated as of June 29 ,2016, is entered into by and among HIGHER ONE HOLDINGS, INC., a Delaware corporation (the “ Company ”), WINCHESTER ACQUISITION HOLDINGS CORP., a Delaware corporation (“ Parent ”), and WINCHESTER ACQUISITION CORP., a Delaware corporation and a wholly-owned subsidiary of Parent (“ Merger Sub ”). WHEREAS, the Boards of Directors of each of the Company, Parent and Merger Sub have approved the acquisition of the Company by Parent on the terms and conditions set forth in this Agreement; WHEREAS, in furtherance of such acquisition, Parent has agreed to cause Merger Sub to commence a tender offer (as it may be amended from time to time as permitted under this Agreement, the “ Offer ”) to purchase any and all of the shares of common stock, par value $0.001 per share, of the Company (the “ Company Common Stock ”) issued and outstanding (each, a “ Share ”) at a price per Share of $5.15 (such amount, or any other amount per Share paid pursuant to the Offer in accordance with this Agreement, the “ Offer Price ”), net to the seller in cash, without interest, on the terms and subject to the conditions set forth in this Agreement; WHEREAS, following consummation of the Offer, the parties intend that Merger Sub will be merged with and into the Company (the “
